DETAILED ACTION
The present application, was filed on or about 8 January 2021.
Claims 1-20 are rejected.
The present application is a continuation of International Patent Application No. PCT/CN2019/093841.  
The present application claims priority to Chinese Application CN 2018107579013 having a priority date of 11 July 2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 5,844,914 referred hereinafter as Kim) further in view of Zappa et al (US 2006/0031726 referred hereinafter as Zappa).
In regards to Claim 1, Kim discloses a system-in-package (SiP) assembly, comprising: 
a dynamic memory (Kim [Col. 1 Lines 40-58, Col. 3 Lines 1-11; Fig. 1] teaches a built in self-test (BIST) methodology executed by a semi-conductor integrated circuit.  Kim [Col. 4 Lines 62-67; Fig. 5] teaches the memory circuit is DRAM or volatile memory.); 
a memory configured to store a scrambling algorithm for the dynamic memory (Kim [Fig. 2] teaches, as prior art, a memory cell array, address scrambler, and data scrambler configured to scramble data and addresses.); and 
a logic processor (Kim [Col. 4 Lines 62-67] teaches a semiconductor integrated circuit.) connected to the dynamic memory and the non-volatile memory (Kim [Fig. 5] teaches the semiconductor integrated circuit has connected test circuits and memory circuits.), and the logic processor configured to generate test information (Kim [Col. 5 Lines 1-6] teaches the test circuit section generates test data.), scramble the test information based on the scrambling algorithm stored in the non-volatile memory (Kim [Col. 3 Lines 17-23] teaches the invention , and transmit the scrambled test information to the dynamic memory (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit includes the memory circuit that is responsible for scrambling addresses and data.), wherein the test information comprises an address and data, the address comprising a row address (Kim [Col. 1 Lines 62-67, Col. 3 Lines 17-23] teaches the invention is capable of scrambling data, scrambling row and column addresses, or both.), 
wherein the dynamic memory, the non-volatile memory, and the logic processor are integrated and packaged in a single package (Kim [Col. 1 Lines 40-58, Col. 3 Lines 1-11; Fig. 1] teaches a built in self-test (BIST) methodology executed by a semi-conductor integrated circuit.),
wherein the logic processor comprises an address pattern generator for generating an address (Kim [Col. 3 Lines 53-57] teaches the an address counting circuit, which is part of the test circuit, outputs a test address.), a data pattern generator for generating the data (Kim [Col. 5 Lines 1-6] teaches the test circuit generates data for testing memory.), and a data scrambler comprising a first programmable logic array (Kim [Col. 6 Lines 54-60] teaches, as prior art, the scrambling of data for testing by an data scrambler.  Kim [Col. 5 Lines 30-33] teaches a programmable data scrambler capable of using scrambling algorithms that are identified by the system.) and a second programmable logic array (Kim [Fig. 8] teaches a data scrambler.), the first programmable logic array connected with the address pattern generator (Kim [Fig. 8 #30, #32, #34, and #36] shows the interconnection of the address scrambler, data scrambler, and memory cell array.) and the second programmable logic array the second programmable logic array connected with the data pattern generator and the dynamic memory (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit ,
wherein the address pattern generator is configured to generate the address (Kim [Col. 3 Lines 53-57] teaches the an address counting circuit, which is part of the test circuit, outputs a test address.), the data pattern generator is configured to generate the data (Kim [Col. 5 Lines 1-6] teaches the test circuit generates data for testing memory.), the first programmable logic array is configured to generate a scrambling factor based on the row address (Kim [Col. 6 Lines 54-60] teaches, as prior art, the scrambling of data for testing by an data scrambler.  Kim [Col. 5 Lines 30-33] teaches a programmable data scrambler capable of using scrambling algorithms that are identified by the system.), and output the scrambling factor to the second programmable logic array, and the second programmable logic array is configured to generate scrambled data based on the scrambling factor and the data (Kim [Col. 6 Lines 54-60; Fig. 8 #34] teaches a data scrambler for scrambling input data where the data is provided by the a first logic array or testing circuit.  Data scrambling is accomplished through the application of a prescribed rule, interpreted as a scrambling factor, for each given address.  Kim [Col. 7 Lines 55-67].).
Kim does not explicitly teach a non-volatile memory. 
Zappa discloses a non-volatile memory configured to store a scrambling algorithm for the dynamic memory (Zappa [0028] teaches a non-volatile memory storing a scrambling algorithm.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Zappa, before the effective filing date of the claimed invention, to include Zappa’s non-
In regards to Claim 2, the combination of Kim and Zappa discloses the SiP assembly of claim 1, the scrambling algorithm comprises an address scrambling algorithm (Kim [Col. 5 Lines 1-6] teaches the test circuit generates address for testing memory.  Kim [Col. 6 Lines 54-60] teaches, as prior art, the scrambling of addresses for testing by an address scrambler.), and the logic processor is configured to scramble the address based on the address scrambling algorithm and transmit the scrambled address to the dynamic memory (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit includes the memory circuit that is responsible for scrambling addresses and data.  The scrambled address is held within the memory circuit’s memory cell array.  Kim [Col. 6 Lines 54-60].).  
In regards to Claim 3, the combination of Kim and Zappa discloses the SiP assembly of claim 2, wherein the logic processor comprises: an address scrambler comprising a programmable logic array connected between the address pattern generator and the dynamic memory (Kim [Col. 3 Lines 56-57; Fig. 8 #30, #100, #104] teaches an address scrambler that is between the DRAM memory and the address counting circuit whose input is the address output by the address counting circuit.  Kim [Col. 5 Lines 30-33] teaches a programmable data scrambler capable of using scrambling algorithms that are identified by the system.), the address scrambler connected to the non-volatile memory and configured to establish a hard wired logic relationship between the address and the scrambled address based on the address scrambling algorithm (Kim [Fig. 8 #30, #100, #104] teaches a hard wired connection between the address scrambler and the address based on the requirement of the address scrambling algorithm’s inputs and outputs.).  
In regards to Claim 4, the combination of Kim and Zappa discloses the SiP assembly of claim 3, wherein the logic processor comprises a dynamic memory interface, through which the programmable logic array forwards the scrambled address to the dynamic memory (Kim [Fig. 8 #30] teaches the address scrambler, data scrambler, and memory cell array are independent functional areas connected to each other to communicate the scrambled address or data.).  
In regards to Claim 5, the combination of Kim and Zappa discloses the SiP assembly of claim 1, the scrambling algorithm comprises a data scrambling algorithm (Kim [Col. 5 Lines 1-6] teaches the test circuit generates data for testing memory.  Kim [Col. 6 Lines 54-60] teaches, as prior art, the scrambling of data for testing by an data scrambler.), and the logic processor is configured to scramble the data based on the data scrambling algorithm and transmit the scrambled data to the dynamic memory (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit includes the memory circuit that is responsible for scrambling addresses and data.  The scrambled data is held within the memory circuit’s memory cell array.  Kim [Col. 6 Lines 54-60].).  
In regards to Claim 6, the combination of Kim and Zappa discloses the SiP assembly of claim 5, wherein the logic processor comprises: 
wherein the first programmable logic array connects with the non-volatile memory, (Kim [Fig. 8 #30, #100, #104] teaches a hard wired connection between the address scrambler and the , 
In regards to Claim 7, the combination of Kim and Zappa discloses the SiP assembly of claim 6, wherein the logic processor comprises a dynamic memory interface, through which the second programmable logic array forwards the scrambled data to the dynamic memory (Kim [Fig. 8 #30] teaches the address scrambler, data scrambler, and memory cell array are independent functional areas connected to each other to communicate the scrambled address or data.).  
In regards to Claim 8, the combination of Kim and Zappa discloses the SiP assembly of claim 1, wherein the SiP assembly comprises a system-on-chip (SoC) device including the non-volatile memory and the logic processor (Kim [Col. 1 Lines 40-58, Col. 3 Lines 1-11; Fig. 1] teaches a built in self-test (BIST) methodology executed by a semi-conductor integrated circuit.).  
In regards to Claim 9, the combination of Kim and Zappa discloses the SiP assembly of claim 1, wherein the logic processor comprises a plurality of non- volatile memory interfaces connected to the non-volatile memory, and the scrambling algorithm is accessed from the non-volatile memory through the plurality of non-volatile memory interfaces to the logic processor (Kim [Col. 1 Lines 40-58, Col. 3 Lines 1-11; Fig. 1, Fig. 8] teaches a built in self-test (BIST) methodology executed by a semi-conductor integrated circuit having a plurality of interconnected elements sending and receiving data through their associated interfaces.).  
In regards to Claim 10, the combination of Kim and Zappa discloses the SiP assembly of claim 1, wherein the logic processor comprises a plurality of dynamic memory interfaces connected to the dynamic memory, and the scrambled test information is forwarded from the logic processor to the dynamic memory through the plurality of dynamic memory interfaces (Kim [Fig. 8 #32, #34, and #36] teaches two dynamic memory interfaces feeding data from the address scramble and the data scrambler into the memory cell array.).  
In regards to Claim 11, the combination of Kim and Zappa discloses the SiP assembly of claim 1, wherein the non-volatile memory comprises an electrically erasable programmable read-only memory (Zappa [0003, 0005] teaches testing embedded arrays through Built In Self Repair structures that includes Flash/EEPROM dynamic memory.).
In regards to Claim 11, the motivation to combine Kim and Zappa is the same as that for Claim 1. 
In regards to Claim 13, the combination of Kim and Zappa discloses the SiP assembly of claim 1, wherein the non-volatile memory is further configured to store a second scrambling algorithm for a second dynamic memory, and the second dynamic memory is integrated and packaged in the single package (Kim [Col. 5 Lines 30-33] teaches a programmable data scrambler capable of using scrambling algorithms that are identified by the system.).  
In regards to Claim 14, the combination of Kim and Zappa discloses a method for testing a dynamic memory in a system-in-package (SiP) assembly, comprising: accessing, by a logic processor (Kim [Col. 4 Lines 62-67] teaches a semiconductor integrated circuit.), a scrambling algorithm for the dynamic memory stored in a non-volatile memory (Kim [Fig. 2] teaches, as prior art, a memory cell array, address scrambler, and data scrambler configured to scramble data and addresses.); wherein the logic processor comprises an address pattern generator for generating an address (Kim [Col. 3 Lines 53-57] teaches the an address counting circuit, which is part of the test circuit, outputs a test address.), a data pattern generator for generating the data (Kim [Col. 5 Lines 1-6] teaches the test circuit generates data for testing memory.), and a data scrambler comprising a first programmable logic array (Kim [Col. 6 Lines 54-60] teaches, as prior art, the scrambling of data for testing by an data scrambler.  Kim [Col. 5 Lines 30-33] teaches a programmable data scrambler capable of using scrambling algorithms that are identified by the system.) and a second programmable logic array (Kim [Fig. 8] teaches a data scrambler.), the first programmable logic array connected with the address pattern generator (Kim [Fig. 8 #30, #32, #34, and #36] shows the interconnection of the address scrambler, data scrambler, and memory cell array.) and the second programmable logic array the second programmable logic array connected with the data pattern generator and the dynamic memory (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit includes the memory circuit that is responsible for scrambling addresses and data.  The scrambled data is held within the memory circuit’s memory cell array.  Kim [Col. 6 Lines 54-60].),
generating, by the logic processor, test information (Kim [Col. 5 Lines 1-6] teaches the test circuit section generates test data.), where the test information comprises data generated by the data pattern generator (Kim [Col. 5 Lines 1-6] teaches the test circuit generates data for testing memory.) and an address generated by the address pattern generator (Kim [Col. 3 Lines 53-57] teaches the an address counting circuit, which is part of the test circuit, outputs a test address.), the address comprising a row address (Kim [Col. 1 Lines 62-67, Col. 3 Lines 17-23] teaches the invention is capable of scrambling data, scrambling row and column addresses, or both.)
scrambling, by the logic processor, the test information based on the scrambling algorithm (Kim [Col. Lines 17-23] teaches the invention is capable of scrambling data, scrambling to generate scrambled test information (Kim [Col. 6 Lines 54-60] teaches, as prior art, the scrambling of data for testing by an data scrambler.  Kim [Col. 5 Lines 30-33] teaches a programmable data scrambler capable of using scrambling algorithms that are identified by the system.), wherein the scrambling the test information comprises; 
generating, by the first programmable logic array, a scrambling factor based on the row address (Kim [Col. 6 Lines 54-60] teaches, as prior art, the scrambling of data for testing by an data scrambler.  Kim [Col. 5 Lines 30-33] teaches a programmable data scrambler capable of using scrambling algorithms that are identified by the system.)
transmitting, by the first programmable logic array, the scrambling factor to the second programmable logic array (Kim [Col. 6 Lines 54-60; Fig. 8 #34] teaches a data scrambler for scrambling input data where the data is provided by the first logic array or testing circuit.) 
generating, by the second programmable logic array, scrambled data based on the scrambling factor and the data, wherein the scrambled test information include the scrambled data (Data scrambling is accomplished through the application of a prescribed rule, interpreted as a scrambling factor, for each given address.  Kim [Col. 7 Lines 55-67].)
transmitting, by the logic processor, the scrambled test information to the dynamic memory (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit includes the memory circuit that is responsible for scrambling addresses and data.), wherein the dynamic memory, the non-volatile memory, and the logic processor are integrated and packaged in a single package (Kim [Col. 1 Lines 40-58, Col. 3 Lines 1-11; Fig. 1] teaches a built in self-test (BIST) methodology executed by a semi-conductor integrated circuit.).  
In regards to Claim 15, the combination of Kim and Zappa discloses the method of claim 14, wherein the test information comprises an address, the scrambling algorithm comprises an address scrambling algorithm (Kim [Col. 5 Lines 1-6] teaches the test circuit generates address for testing memory.  Kim [Col. 6 Lines 54-60] teaches, as prior art, the scrambling of addresses for testing by an address scrambler.), and scrambling the test information includes scrambling the address based on the address scrambling algorithm and transmitting the scrambled address to the dynamic memory (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit includes the memory circuit that is responsible for scrambling addresses and data.  The scrambled address is held within the memory circuit’s memory cell array.  Kim [Col. 6 Lines 54-60].).  
With regards to Claim 14, the motivation to combine Kim and Zappa is the same as that for Claim 1. 
In regards to Claim 16, the combination of Kim and Zappa discloses the method of claim 15, wherein the address pattern generator is connected to the dynamic memory by a programmable logic array, and the programmable logic array is in the address scrambler (Kim [Col. 3 Lines 56-57; Fig. 8 #30, #100, #104] teaches an address scrambler that is between the DRAM memory and the address counting circuit whose input is the address output by the address counting circuit.  Kim [Col. 5 Lines 30-33] teaches a programmable data scrambler capable of using scrambling algorithms that are identified by the system.); and establishing a hard wired logic relationship between the address and the scrambled address based on the address scrambling algorithm (Kim [Fig. 8 #30, #100, #104] teaches a hard wired connection between the address scrambler and the address based on the requirement of the address scrambling algorithm’s inputs and outputs.).  
In regards to Claim 17, the combination of Kim and Zappa discloses the method of claim 16, further comprising: forwarding the scrambled address to the dynamic memory through a dynamic memory interface, wherein the dynamic memory interface is in the logic processor (Kim [Fig. 8 #30] teaches the address scrambler, data scrambler, and memory cell array are independent functional areas connected to each other to communicate the scrambled address or data.).  
In regards to Claim 18, the combination of Kim and Zappa discloses the method of claim 14, wherein the test information comprises data, the scrambling algorithm comprises a data scrambling algorithm (Kim [Col. 5 Lines 1-6] teaches the test circuit generates data for testing memory.  Kim [Col. 6 Lines 54-60] teaches, as prior art, the scrambling of data for testing by an data scrambler.), and scrambling the test information includes scrambling the data based on the data scrambling algorithm and transmitting the scrambled data to the dynamic memory (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit includes the memory circuit that is responsible for scrambling addresses and data.  The scrambled data is held within the memory circuit’s memory cell array.  Kim [Col. 6 Lines 54-60].).  
In regards to Claim 19, the combination of Kim and Zappa discloses the method of claim 18, further comprising: establishing a hard wired logic relationship between the address and scrambling factors based on the data scrambling algorithm (Kim [Fig. 8 #30, #100, #104] teaches a hard wired connection between the address scrambler and the address based on the requirement of the address scrambling algorithm’s inputs and outputs.); and establishing a hard wired logic relationship among the data, the scrambling factors, and the scrambled data based on the data scrambling algorithm by the second programmable logic array (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit includes the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Zappa, as applied to Claim 1, further in view of Smith (US 9,432,298 B1).
In regards to Claim 12, the combination of Kim and Zappa discloses the SiP assembly of claim 1.
The combination of Kim and Zappa discloses does not teach wherein the dynamic memory comprises a stack of a plurality of dynamic memory chips.
Smith discloses wherein the dynamic memory comprises a stack of a plurality of dynamic memory chips (Smith [Col. 120 Lines 34-56] teaches stacked dynamic memory as a plurality of BIST engines and a plurality of BIST engines testing a plurality of stacked memory chips.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Kim and Zappa and Smith, before the effective filing date of the claimed invention, to include Smith’s stacked dynamic memory into the combination of Kim and Zappa’s dynamic memory.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine the combination of Kim and Zappa, and Smith is to provide improved performance of device testing.  Smith [Col. 8 Lines 48-58].   Both references address the problem of built in self-repair technologies. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Zappa, as applied to Claim 1, further in view of Nicolaidis et al (US 2003/0167431 referred hereinafter as Nicolaidis).
In regards to Claim 20, the combination of Kim and Zappa discloses the method of claim 14, further comprising: accessing, by the logic processor, a scrambling algorithm for a dynamic memory stored in a non-volatile memory (Kim [Fig. 2] teaches, as prior art, a memory cell array, address scrambler, and data scrambler configured to scramble data and addresses.); generating, by the logic processor, test information (Kim [Col. 5 Lines 1-6] teaches the test circuit section generates test data.); scrambling, by the logic processor, the test information based on the second scrambling algorithm (Kim [Col. 9 Lines 17-23] teaches the invention is capable of scrambling data, scrambling addresses, or both.); and transmitting, by the logic processor, the scrambled test information to the dynamic memory (Kim [Col. 3 Lines 47-50] teaches the semiconductor integrated circuit includes the memory circuit that is responsible for scrambling addresses and data.), wherein the dynamic memory is integrated and packaged in the single package (Kim [Col. 1 Lines 40-58, Col. 3 Lines 1-11; Fig. 1] teaches a built in self-test (BIST) methodology executed by a semi-conductor integrated circuit.).  
The combination of Kim and Zappa does not teach a second algorithm, a second dynamic memory, nor second test information. 
Nicolaidis discloses second algorithm, a second dynamic memory, nor second test information (Nicolaidis [0013] teaches a programmable BIST testing scheme that implements a large variety of test algorithms.  One type of testing method is the use of a march test sequence where a march test algorithm has multiple testing sequences.  Nicolaidis [0027-0028].  Nicolaidis [0088] teaches performing two test algorithms in parallel on two memories.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Kim and Zappa, and Nicolaidis, before the effective filing date of the claimed . 

Response to Arguments
With regards to Claims 1 and 14, Applicant argues Kim does not disclose a data scrambler comprising a first programmable logic array and a second programmable logic array. Applicant’s argument is not persuasive.  Kim’s invention is a semiconductor integrated circuit having a test circuit.  Kim [Col. 1 Lines 6-7].  Kim’s disclosure of an integrated circuit having a test circuit is a disclosure of a data scrambler comprising a first programmable logic array where the first programmable logic array is a programmable data scrambler capable of using scrambling algorithms that are identified by the system.  Kim [Col. 5 Lines 30-33].  The second programmable logic array is a data scrambler of the test circuit.  Kim [Fig. 8 #34]. 
Applicant argues the dependent claims are allowable as depending from an allowable base claim.  Applicant’s argument is not persuasive.  Applicant’s independent claims are rejected.  Therefore, the dependent claims are rejected as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        

/Michael Krofcheck/Primary Examiner, Art Unit 2138